Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

No Restriction Required - Single Inventive Concept
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-1.7 (Stacked construction set)
Embodiment 2 - Figs. 2.1-2.7 (Stacked construction set of Emb. 1 in an alternate configuration)
Embodiment 3 - Figs. 3.1-3.6 (Stacked construction set of Emb. 1 in an alternate configuration)
Embodiment 4 - Figs. 4.1-4.5 (Stacked construction set of Emb. 1 in an alternate configuration)
Embodiment 5 - Figs. 5.1-5.3 (Stacked construction set of Emb. 1 in an alternate configuration)

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.  Any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.


Foreign Priority Advisory - No Certified Copies Submitted
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in OHIM on 5/28/2021.  
It is noted, however, that the current submitted documents dated 9/14/2021 are certificates of registration, which are not proper certified copies of the OHIM applications as required by 35 U.S.C. 119(b). 
An attempt by the Office was made to electronically retrieve, under the priority document exchange program, EM008556898-0001 through -0005 to which priority is claimed. It is noted however, that a certificate of registration was filed and NOT a proper certified copy as required by 37 CFR 1.55. If retrieval fails applicants remain responsible for the submission of the certified copy of the foreign application.
Additional information may be found on the Electronic Priority Document Exchange (PDX) Program Website (https://www.uspto.gov/patents/basics/international‐protection/electronic‐priority‐documentexchange‐Pdx).
The applicant may also contact the Patent Electronic Business Center (EBC) Customer Support Center at 1‐866‐217‐9197 (toll free) M‐F 6AM – Midnight (Eastern Time) or email PDX@uspto.gov.
For proper submission of a certified copy, Applicant is advised of the following:
A copy of the certificate of registration is not acceptable as a certified copy.
A certified copy of a foreign patent application pursuant to 35 U.S.C. 119 may not be filed using EFS (See Legal Framework for EFS-WEB (06APRIL11)); MPEP 502.05(I)(B)(2)).
Applicant may submit a paper certified copy of the foreign application; OR, if the foreign priority is with a participating office, Applicant may request retrieval of the certified document via the WIPO DAS Electronic Priority Document Exchange (PDX) program (Further information available at: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx).
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.


Amendment(s) to the Specification
Figure descriptions: The specification must include a description of each figure. The sole description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)a, 37 CFR 1.1024, MPEP 2920.04(a)II. 

“1-5 Construction set for children” has been amended to provide independent descriptions for the figures as follows: 
	
Left 
Front perspective 
Right
Rear Perspective 
Top 
Cross-section of complete set (sectional view)
Exploded view of the set 

2.1 Left 
2.2 Front 
Rear 
2.4 Right 
2.5 Top 
2.6 Cross-section of complete set (sectional view)
2.7 Exploded view of the set 

3.1 Left 
3.2 Right 
3.3 Perspective
3.4 Top 
3.5 Cross-section of complete set (sectional view)
3.6 Exploded view of the seat 

4.1 Left 
4.2 Right 
4.3 Perspective
4.4 Cross-section of complete set (sectional view)
4.5 Exploded view of the set 

5.1 Side 
5.2 Cross-section of complete set (sectional view)
5.3 Exploded view of the unassembled set 


	
Amendment(s) to the Claim
Formal terms: Pursuant to Article 5(2)(a) and Rule 11(3), the United States declared that an international design application designating the United States must contain a claim and that the specific wording of the claim shall be in formal terms to the ornamental design for the article as shown, or as shown and described. See 37 CFR 1.1021(d)  and MPEP § 2909, subsection IV. For proper form the claim has been amended to read:

-- The ornamental design for a construction set for children as shown and described. -- 

	

Conclusion
The claimed design is allowed.


Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
 

Interviews
An interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO’, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at cynthia.chin@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

 
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unlessappropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence’ below. See MPEP 502.03 II for further information.


When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA M CHIN whose telephone number is (571)272-6021.  The examiner can normally be reached Monday – Friday 10-6 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on (571)272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC). The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure. Assistance is available at the IAC Monday - Friday. 8:30am - 5:00pm (EST) at (800) 786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, visit: http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	
	
/Cynthia M. Chin/Primary Examiner, Art Unit 2917